DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction & Status of Claims
Claims 1-3 and 5 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 4 and 6-8, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 20 September 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Terminal Disclaimer
The terminal disclaimer filed on 26 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application Number(s) 16/343,829, 16/487,203, and  16/646,347 as well as Patent Number 11,286,548 (corresponds to Application Number 16/638,561 as cited in the prior action) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jaya Sharma on 26 May 2022.

The application has been amended as follows: 
Please AMEND claim 4 as follows.
Claim 4 lines 1-2: A method for manufacturing [[a]] the martensitic stainless steel seamless pipe for oil country tubular goods according to claim 1,

Please AMEND claim 6 as follows.
Claim 6 lines 1-2: A method for manufacturing [[a]] the martensitic stainless steel seamless pipe for oil country tubular goods according to claim 2,

Please AMEND claim 7 as follows.
Claim 7 lines 1-2: A method for manufacturing [[a]] the martensitic stainless steel seamless pipe for oil country tubular goods according to claim 3,

Please AMEND claim 8 as follows.
Claim 8 lines 1-2: A method for manufacturing [[a]] the martensitic stainless steel seamless pipe for oil country tubular goods according to claim 5,

Please CANCEL claim 9.
Allowable Subject Matter
Claims 1-8 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments along with the amendments to the instant claims with respect to the rejection of record of claims 1-3 and 5 being rejected under 35 U.S.C. 103 as being unpatentable over JP 2003-003243 A of Takabe and its English translation (JP’243) in view of WO 2017/200083 A1 via its US English equivalent US 2019/0177823 A1 of Matsuo (US’823) have been fully considered and are persuasive.  The rejection of 06 December 2021 has been withdrawn. 
In view of the terminal disclaimer on 26 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application Number(s)  as well as Patent Number 11,286,548 (corresponds to Application Number 16/638,561 as cited in the prior action), the nonstatutory double patenting rejections have been withdrawn. 
As no rejections remain, instant claims, its dependents along with the claims directed to the process of making or using the allowable product are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733